Case 1:17-cv-01884-CJN Document 27-4 Filed 12/11/18 Page 1 of 17




            Exhibit 2
    Case 1:17-cv-01884-CJN Document 27-4 Filed 12/11/18 Page 2 of 17




                    MEDICAL FACULTY ASSOCIATES
                    THE GEORGE WASHINGTON UNIVERSITY

                           DEPARTMENT OF NEUROLOGY



March 4, 2016



RE: Work Place Accommodation

To Whom It May Concern:

        I have seen Nicole Appleman in consultation to assess treatment for myasthenia gravis.
She has laboratory confirmed diagnosis of myasthenia gravis, a neuromuscular disease
producing weakness and fatigue. Her treatments have been consistent with standard of care.
She has undergone removal of the thymus (thymectomy), pyridostigmine, and high doses of
prednisone for many months with a slow taper followed by a maintenance dose. She has
improved significantly but continues to need energy budgeting to approach normal levels of
function. Additional treatments are contraindicated. She had a significant reaction to
intravenous immunoglobulin which compromises its use. As a young woman Intending to have
children, she Is not a candidate for immunosuppressive drugs which have teratogenic side
effects. My recommendation is that she have work place accommodation, including telework,
In order to optimize her overall health. This accommodation should be re-assessed
periodically.


Sincerely,




Henry Kaminski, MD
Meta A. Neumann Professor
Chairman and Professor of Neurology
George Washington University
                  Case 1:17-cv-01884-CJN Document 27-4 Filed 12/11/18 Page 3 of 17




Preneta, Kasia (DDS)

From:                                    Phillips, Rachel (DDS)
Sent:                                    Monday, March 7, 2016 11:23 AM
To:                                      Appleman, Nicole DDS Washington DC
Subject:                                 RE: Doctor's Note - Nicole Appleman


Good morning,

I have received both forms.

Thank you.


Rachel Phillips
Human Resources Specialist
Department on Disability Services
Human Capital Administration
1125 15th Street NW, 2nd Floor
Washington, DC 20005
Office: 202-730-1787
Fax: 202-730-1515     ,,;



From: Appleman, Nicole DDS Washington DC [mallto:Nlcole.Appleman@ssa.gov]
Sent: Monday, March 07, 2016 11:09 AM
To: Phillips, Rachel (DDS)
Subject: RE: Doctor's Note- Nicole Appleman

Rachel,
I wanted to confirm receipt of the Doctor's Note and Reasonable Accommodation Request Form. Please let me know the
tlmellne/process from here.

Thanks,

Nicole   AppleWI~r.
Medical Liaisor. Officer
DepartMer.t or. Disabi/it~;~ Services
:1-.2..2.7 .:Z.S'th St. N.W. 4th Floor
Washi""stor., D.C. .2.00~7
Phor.e: .2.0.2.-44.2.-85':1.'1
Fax: .2.0.2.-44.2.-85'0;1.

From: Appleman, Nicole DDS Wetshlngton DC
Sent: Monday, March 07, 2016 9:06 AM
To: Phillips, Rachel (DDS) (rachel.phllllps@dc.gov)
Subject: FW: Doctor's Note- Nicole Appleman

FYI
                                                                1
                  Case 1:17-cv-01884-CJN Document 27-4 Filed 12/11/18 Page 4 of 17




Nicole AppleW~a~
Medical Liaiso~ OFFicer
PepartMe~t Ol'\ Pisahitity $ervices
1-:!:1.7 :tstk St. N.W. 4~ Floor
waski~ort., D.C. :J..00'57
Phort.e: :W:I.-44.2-SS:t.'l
FaK: . .20:! _.,...,..2-B SO:t.

From: Appleman, Nicole DDS Washington DC
Sent: Monday, March 07, 2016 7:41AM
To: Bonsack, Deborah (DDS) (deboraM>onsack@d<:.gett); Hernandez, Grla (DDS)
Cc: Evans, Darryl ODS Washington DC
Subject: Doctor's Note • Nicole Appleman

Good Morning,

J want to touch base regarding a medically necessary workplace accommodation due to a well-documented health condition. I have
attached a letter from George Washington University Neurology and will also be receiving an additional letter of support from
Georgetown University Hospital Neurology in the next day or so (which I will forward).

This accommodation will allow me to continue to perform my duties and assist the agency in the most optimal way, which I am
dedicated to doing.

Please let me know any next actions that need to be taken by me and what the process Is for this request.

I appreciate your understanding and assistance In this very sensitive matter.

Thank you,

Nicole AppleMan
Medical L.iaisol'l. OFFicer
Pepartw\t111.t Ot\ Pisahility Services
:1..2.27 :z.stk St. N.w. 4th Floor
Wasflirt.gtort., D.C. .200'57
Phort.e: :W:t-44:Z.-S51.tf
FaK: :2.0.2-44:1.-8501.




                                                                   2
Case 1:17-cv-01884-CJN Document 27-4 Filed 12/11/18 Page 5 of 17
Case 1:17-cv-01884-CJN Document 27-4 Filed 12/11/18 Page 6 of 17
Case 1:17-cv-01884-CJN Document 27-4 Filed 12/11/18 Page 7 of 17
Case 1:17-cv-01884-CJN Document 27-4 Filed 12/11/18 Page 8 of 17
Case 1:17-cv-01884-EGS
     1:17-cv-01884-CJN Document 27-4
                                24-3 Filed 12/11/18
                                           10/22/18 Page 96 of 17
                                                               53
Case
Case 1:17-cv-01884-CJN
     1:17-cv-01884-EGS Document
                       Document27-4
                                24-3 Filed
                                      Filed12/11/18
                                            10/22/18 Page
                                                      Page10
                                                           7 of
                                                             of 53
                                                                17
Case
Case 1:17-cv-01884-CJN
     1:17-cv-01884-EGS Document
                       Document27-4
                                24-3 Filed
                                      Filed12/11/18
                                            10/22/18 Page
                                                      Page11
                                                           8 of
                                                             of 53
                                                                17
Case
Case 1:17-cv-01884-CJN
     1:17-cv-01884-EGS Document
                       Document27-4
                                24-3 Filed
                                      Filed12/11/18
                                            10/22/18 Page
                                                      Page12
                                                           9 of
                                                             of 53
                                                                17
Case 1:17-cv-01884-EGS
     1:17-cv-01884-CJN Document 27-4
                                24-3 Filed 12/11/18
                                           10/22/18 Page 13
                                                         10 of 17
                                                               53
Case 1:17-cv-01884-CJN Document 27-4 Filed 12/11/18 Page 14 of 17
Case 1:17-cv-01884-CJN Document 27-4 Filed 12/11/18 Page 15 of 17
Case 1:17-cv-01884-CJN Document 27-4 Filed 12/11/18 Page 16 of 17
Case 1:17-cv-01884-CJN Document 27-4 Filed 12/11/18 Page 17 of 17
